In this case the information sets forth that certain liquors "were kept for the purpose of sale, without authority, within this State, against the statute." As the charge conforms almost exactly to that provided in Pub. Stat. R.I. cap. 87, § 28, it is sufficient. The principal contention in this case arises from the refusal of the court below to admit the following testimony offered in defense: Messrs. Young  Lyon, of Providence, appeared as claimants of a portion of the liquor seized. They offered to show that they were duly licensed by the State and city authorities, and had paid a tax to the United States to carry on the business of retail and wholesale dealers in *Page 244 
malt and spirituous liquors, at their place of business in said city of Providence, for the year 1884; that they sent the liquor claimed by them to the defendant, Gadro, with the express understanding and agreement that the said liquors should remain the property of said Young  Lyon till paid for; that said Gadro should have the privilege of drawing ten gallons at a time from said liquor, whenever desired, to be paid for as soon as drawn out, the balance remaining the property of the claimants; that this arrangement was made to save the trouble of sending small amounts of ten gallons each, as usually ordered, by said Gadro; that Gadro represented himself as steward of a club called the "Rendezvous Club;" that said claimants had no knowledge or suspicion that Gadro was buying for illegal sale. The testimony was excluded as immaterial, and the claimants excepted. If the testimony had been admitted it would have shown two things; first, that the claimants, licensed liquor dealers in Providence, sent liquor to Gadro in Hopkinton, for the purpose of sale, in quantities of ten gallons at a time; and, secondly, that they had no knowledge that the quantities so sold were to be used for unlawful purposes. We cannot see how either of these points, if established, would have been of advantage to the claimants. They were licensed to sell in Providence, not in Hopkinton. Their license, by the terms of the law, Pub. Stat. R.I. cap. 87, § 2, is expressly confined to the town in which it is granted. The leaving of the cask with Gadro was a continuing offering of sale of the contents completed by his acceptance in drawing off the quantity he desired to take. The contract and delivery thus became complete in Hopkinton, without authority by license, and therefore contrary to law.
As to the second point, what the law prohibits is a sale, or keeping for sale, in a town which grants no license therefor to the person charged with selling or keeping for sale. If one keeps liquor for sale contrary to law, that is the offense. His ignorance of any improper or illegal use to which it may be put is no defence. He has violated the law in keeping liquor for sale without authority, and therefore testimony that he did not know it was to be used still further in violation of law is wholly immaterial. We think the testimony was properly excluded. It could not have availed the claimants anything in defence. Of the other exceptions taken, *Page 245 
none were pressed, excepting those which raised the questions now decided in State v. Liquors of Hoxsie, ante, p. 241.
Exceptions sustained.